 CAPITOL TEMPTROL CORPORATIONCapitol Temptrol Corporation and Local 531. Interna-tional Brotherhood of Teamsters. Chauffeurs. Ware-housemen and Helpers of America. Case 2-CA15094Jul\ 20. 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; AND MIMBI.RS PN 1I IOAND TRt ESDAI FOn March 7. 1979. Administrative Law Judge Rob-ert M. Schwarzbart issued the attached Decision inthis proceeding. Thereafter. Respondent filed excep-tions a supporting brief. and a request for oral argu-ment.' and the General Counsel filed a brief in sup-port of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings2andconclusions3of the Administrative Law Judge and toadopt his recommended Order. as modified herein.I Respondent's request for oral argument is hereb? denied The record. theexceptions. and the bnriefs adequately present the issues.2 In adopting the Administratie Law Judge's Decision. we note that heinadvertently referred to Respondent's president. Kronlck. instead of theCharging Parl)'s president. Kr.nitz. at sec. 111. B. 5. par. 7 of his Decision.At fn. 34 of his Decision. he also inadsernently referred to officers instead ofoffices. However. these minor errors do not affect our conclusion herein.Respondent has excepted to certain credibilly findings made by the Ad-ministraUve Law Judge. It is the Board's established pohc not to overrulean administrative law judge's resolutions with respect to crediblhlt? unlessthe clear preponderance of all of the relesant evidence consinces us that theresolutions are incorrect Standard Dn- Hall Products. Inc. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir 1951). We hase carefull? examined therecord and find no basis for reversing his findingsRespondent also asserts that the Admmnistratise Law Judge's findings andconclusions should be set aside because the Administratile Law Judge "as-sumed a prosecutonal role and adopted a prejudicial attitude towards theRespondent. After a careful examinallon of the entire record. we are salls-fied that these allegations are without ment There is no basis for finding thatthe Administratile Law Judge was biased merely because he made signifi-cant factual determinations In fasor of the General Counsel As the SupremeCourt stated in % L RB .Pittsburgh Stearmshp (onytarn. 337 L S 656. 659I19491. 'T)otal rejection of an opposed stew cannot of itself impugn theintegnt) or competence of a tner of fact"For the reasons set forth n Hicknmot Fd. Inr .242 NLRB No 17711979). we find that the Administratise Law Judge's use of the broad cease-and-desist language in his recommended Order is unwarranted under thefacts of the instant case AccordinglF.we shall mndif the AdminlstratllseLaw Judge's recommended Order by insering the narrow "ln anN lhke orrelated manner" remedial languageIn the section of his Decision pertaining to Adkins' discharge the d-minstratise Law Judge initially made reference to the Board's "ln part" lestThe Administratile Law Judge then proceeded to dlcuss Adkins' unionactlsities and Respondent's affirmatire defense before concluding that thedischarge siolated Sec 8(ag3 and of the Act Although he referred to the-"n parn' test. whether the Administratlie laws Judge applied that standardin reaching his conclusion remains unclear We agree with the Adminlsira-tise Law Judge's conclusion that Adkins sas discharged because of his unionORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low'. and hereb, orders that the Respondent. CapitolTemptrol Corporation. Mt. Vernon. New York. Itsofficers. agents. successors. and assisgns. shall take theaction set forth in the said recommended Order. as somodified:I. Substitute the following for paragraph l(h):"(h) In an, like or related manner interfering with.restraining. or coercing employees in the exercise ofrights guaranteed under Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.actillties. but do not rel! on the "ln part" test in reaching our decisionInstead. we find. for the reasons set forth belo,. that Adkins was dischargedsolel? because of his union actXiltile and that Respondenl's asserted reasonfor the discharge was a pretextRespondent contends that. consistenl wssith its policies. Adkins was dis-charged because of his excessive absenteeism and tardiness. for wvhich he hadbeen repeatedl cauiioned The Administratise Law Judge found that "lal-though Adkins admittedly was weak in his attendance and punctualit? hewas considered a skilled welder by the Respondent who. in spite of Adkins'faults had given him frequent pay increases " The Administratise Law Judgealso found that. although Respondent had discharged other emploees In thepast because of poor attendance and/or punctualiht. it had long toleraledAdkins' shortcomings before his participation in the events of the week ofAugust 8. 1977. became known Further. the Administratlse Law Judgefound that the decision to terminate Adkins on August 12. 1977. at a time"when the emploees' union and other concerted actlsltles and the Compa-n)'s responses thereto were at peak lesels. consiituted an abrupt change fromRespondent's prior approach to Adkins " Flnally. the Administrative LawJudge noted the uncontradicted testimony of Joyce Adkins. who stated thatPresident Kronick told her that he discharged her husband because he hadinstigated the .nmon. and the corroborating estlmony of emploee Moorethat he oserheard the consersation described bs Adkins wherein ProductionManager Perr! told Adkins that he had been discharged b! Kronick becauseof his union actlillsWe agree with the aNxe findings of the Administratise Law Judge andwould addimonally note that. although Adkins admittedly was poor in hisattendance and punctuall. an examinatlon of Adkins' work hours indicatesthat his attendance was consistenil mediocre througout the penod of hisemployment In other words. there is no indication that in the weeks prior tohis discharge. Adkins' attendance saned signficantly from that of earlierweeks. Thus. it cannot be said_ for example. that Adkins started off with apoor record of attendance. Improved upon that sgnificantl. and then suddeni. in the weeks pror to his discharge. fell back into his bad habils andwas discharged as a resultIn sum. Respondent had long tolerated Adkins' pattern of absenteeismand lateness and. n fact. rewarded him with seeral wage increases Bydischarging Adkins at a time when his union actiittes became know n. Re-spondent showed what the Administrallse Law Judge properl? termed an"abrupt change" in its prior attitude toward him 'e therefore conclude thatthe inference s fully warranted that ii was Adkins' union actlltes ratherthan his attendance record. which motlsated his dischargeAPPENDIXNo I( F. To EMPI.()'tl-SP()SII:D BY ORDIR ()O Ilt1NAIo()N A LABOR RtlI II(}iNS BoARDAn Agenc\ of the United States Go\ernmentWt- \\ 11 \I coercivelx interrogate ou about243 NLRB No. 91575 DECISIONS OF- NATIONAL. LABOR RELATIONS BOARDyour membership in and activities on behalf ofLocal 531, International Brotherhood of Team-sters, Chauffeurs. Warehousemen and HelpersAmerica, or any other labor organization.WE WILL. NOI threaten you with discharge orlayoff, and wi WILl. NOT threaten that work pre-viously performed by you in the plant will becontracted out or discontinued and/or that theplant will be closed because of your union activi-ties.WEi WI.L. NOT announce and grant pay in-creases or refer to other possible future economicbenefits to induce you to give up your supportfor the Union.WE WIll.. NO'I force you to vote or otherwisechoose between receiving a pay raise and contin-ued union representation.WE Wll.l, NO' pressure you to sign written re-vocations of the above-named Union's authorityto serve as your exclusive bargaining representa-tive in order to avoid our obligation to continueto recognize and bargain with the Union.WE WILL NOrT bypass the above-named Unionas your exclusive collective-bargaining represent-ative by dealing directly with you as to rates of'pay and possible future economic benefits.WE WI.L NOT refuse to bargain collectively.upon request, with Local 531, InternationalBrotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America. as the exclu-sive bargaining representative of all our employ-ees in the appropriate unit described below withrespect to wages, hours of employment, andother terms and conditions of employment.All full-time and regular part-time produc-tion, maintenance, shipping and receiving em-ployees employed by Capitol Temptrol Corpo-ration at its Mt. Vernon, New York, plant, butexcluding all office clerical employees, profes-sional employees, draftsmen, guards and su-pervisors, as defined in the Act, and all otheremployees.WE WILL NOI discharge you because of youractivities on behalf of and sympathy for theabove-named Union, or any other labor organi-zation.Wr WILL. NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you under Section 7of the Act.WE Wi.l. offer Albert Elvis (Fred) Adkins im-mediate and full reinstatement to his former jobor, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or rights and privileges previously en-joyed, and we Wvil.1 make him whole, with inter-est, tr any loss of earnings he may have sufferedas a result of the discrimination against him.Wi Will.l recognize and, upon request. bargainwith the above-named labor organization as theexclusive representative of all employees in theatfiresaid appropriate unit with respect to ratesof pay. wages, hours. and other terms and condi-tions of employment and. if an understanding isreached. embody such understanding in a signedagreement.CAPI'loi. TIMPtI R()l. CO()RPO'()RAO()ND[)LCISI(ONSIAIlMI.NI ()0 I11: (ASItRtoHRI M. SIHWARZHARi, Administrative l.aw Judge:This case was heard in New York. New York, on January9 13 and February 6 and 9, 1978. pursuant to a charge filedby Local 531. International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America,'herein the Union, and complaint issued on September 30,1977.2 The complaint alleges that Capitol Temptrol Corpo-ration, herein Respondent. violated Section 8(a)( ). (3).and (5) of the National Labor Relations Act. as amended.herein the Act. Respondent, in answering the complaint.denied commission of unfair labor practices.IssuesI. Whether the Union, on August 8, became the dulyrecognized, majority bargaining representative of certain ofRespondent's employees in an appropriate bargaining unit.42. Whether Respondent. on August I., violated Section8(a)(5) and ( I ) of the Act by unilaterally withdrawing rec-ognition from the Union as bargaining agent for its employ-ees in the relevant unit and by thereafter refusing to meetand bargain with the Union.3. Whether Respondent, in violation of Section 8(a)(5)and (I) of the Act. unilaterally announced and grantedwage increases to unit employees, and inferred the avail-ability of other possible future benefits, without bargainingwith the Union as the recognized bargaining representativeof the unit employees.4. Whether Respondent. in violation of Section 8(a)( 1 ) ofthe Act, coercively interrogated employees about theirunion activities and sympathies: oflered. promised. and'The charge was filed on August 15. 1977.All dates hereafter are in 1977 unless otherwise specified.Respondent's name appears as amended at the hearing.4 At he hearing. Respondent withdrew its objection o the inclusion olpart-time employees within the alleged bargaining unit and, while contend-ing that certain individuals should be included whom the General Counselwould exclude. Respondent agreed to the appropriateness of the followingunit as alleged in the complaint:All ull-time and part-lime production. maintenance, shipping andreceiving employees employed by the Respondent at its Mt. Vernon.New York. plant. but excluding all other employees, guards and allsupervisors, as defined in the Act.576 CAPITOL TEMPTROL CORPORATIONgranted its employees wage increases and other benefits toinduce them to abandon their support to the Union: threat-ened its employees that if they supported the Union theplant would be closed, that work which they' previously hadbeen doing in the plant would he subcontracted and em-ployees fired: and by soliciting the signatures of its employ-ees on written revocations of' the Union's authority to repre-sent them.5. Whether Respondent violated Section 8(a)(3) and (I)of the Act by discharging Albert Elvis (Fred) Adkins be-cause of his union activities.All parties were given full opportunity to participate. toproduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs, which have been care-fully considered, were filed by the General Counsel andRespondent.Upon the entire record of the case and from my observa-tion of the witnesses and their demeanor. I now make thefollowing:FINDN(is ANt) FA( I. Itit BltSINISS ()F lME RSPNI)L-NIThe Respondent. a New York corporation, at all timesmaterial herein has maintained its principal office and placeof business in Mt. Vernon. New York, herein called Re-spondent's plant, where it is engaged in the manufacture,assembly. and nonretail sale and distribution of refrigera-tion and heating equipment and related products.During the last fiscal year prior to the issuance of thecomplaint herein, a representative period. Respondent, inthe course and conduct of its operations. sold equipmentand shipped from its plant goods and materials valued inexcess of $50,000 directly to points outside the State of NewYork.The complaint alleges. Respondent admits. and I find.that Respondent is an employer engaged in commercewithin the meaning of Section 2(2). (6). and (7) of the Act.II. ill-E ABOR OR(iANIZAIION INVOLVi)DRespondent. in its answer and at the hearing, placed inissue the Union's status as a labor organization. The recordshows that Respondent is an organization in which employ-ees participate and which exists for the purpose of repre-senting such employees in bargaining with employers con-cerning wages, hours, and working conditions. As such. theUnion, during the times material herein, had between 1.500and 1,800 members and over 100 collective-bargainingagreements with employers in various occupations includ-ing the retail, private ambulance, cartage. and house paint-ing industries. In its representative capacity, the Union pro-cesses employee grievances, negotiates collective-bargainingagreements, files unfair labor practice charges, and petitionsfor representation elections.'Accordingly, I find that theThe Union had begun as an independent organization in 1957 under thename of Production. Sales and Services Employees Union. Lal 320. andwas chartered by the International Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers or America on Nosember I. 1971Union is a labor organization within the meaning of Section2(5) of the Act.6III. rFi-e UNFAIR ABOR PRA( II( FSA. Bac.groundThe Respondent. founded in 1957 by its president andchief executive officer. Joseph Kronick. is engaged at its Mt.Vernon, New York, plant in designing and manufacturingliquid heat and refrigeration transfer equipment for use inspecialized liquid temperature work. Respondent's emplos-ees are skilled in welding. electrical. and pipefitting work.Manuel Perry serves as production manager, and JosephNobile. whose supervisory status is in issue. is alleged in thecomplaint as Perry's assistant. Prior to August 8. Respon-dent's employees. who worked on londays through Fri-da's from 8 a.m. to 4:30 p.m.. were not represented bh aunion.B. 77The bcts1. The events of August 8On Monday. August 8. 14 of Respondent's unit employ-ees. instead of going to work, assembled in front of theplant hb the 8 a.m. starting time.'Soon after his 8 a.m. arrival at the plant. Joseph Kronick.Respondent's president. asked Production 1anager MNanu-el Perry to go outside and ask what was going on. EmployeeAlbert Elvis (Fred) Adkins testified that. when Perry askedhim what was happening. he replied that as the men hadnot been given a pay increase the preceding Friday. theywere not going to work that day. Adkins continued that healso told Perry that on the preceding Fridas he had in-formed Perr's assistant. Joe Nohile. that this job actionw as oing to occur and that the men were talking aboutbringing in a union. Perry. on the other hand. related thathe had directed his inquir to another employee. RichardBlassetti. and had been told only that the men were in-volved in a walkout. When Perry reported to Kronick thatthe men were not coming to work. Kronick sent him outagain to tell the men to put their demands in writing anddeliver same to Kronick hb an authorized spokesmen.In consultation with the other employees. Lawrence(Tons) Lashley wrote out a list of 10 demands which themen all signed. The employees then designated MiltonScudder. the senior-most employee, as spokesman to takethe list to Kronick. Kronick related that. when Scudderentered alone with the list. he suggested that Scudder comeback with an additional employee-spokesman. who, withScudder, could meet as a committee with Kronick. Shortlyafter 8:30 a.m.. Scudder returned with Fred Adkins. theother designated spokesman.With Adkins. Scudder. and Perry. Kronick reviewed theitems on the employees' list, rejecting the first item whichfE W Wtggins At.rv. Inc., 210 NLRB 996 997 (1974).'Several emploees testified that they had agreed among themselves dur-ing the preceding week that if an expected par increase folllosing the end ofthe recent summer alcation wlas not included in heir paychecks on Fridax.August 5. they should not work on August 8 When the raises were not given.the employees decided to sta i outside No union 'as nvolved in this deter-mination577 D)ECISIONS OF NATIONAL LABOR RELATIONS BOARD)called for a general pay raise of $1 an hour, stating thatthere were certain individuals who worked hard who de-served to receive raises, other who were not doing anythingand that it was not fair to those who were working hard torequire that they carry the others. In any event, a $1-raisewas ridiculous.As for the second item which called for the establishmentof retirement benefits or a pension plan. Kronick observedthat Respondent already had a program of Social Securityand that a pension plan was financially impossible.Kronick put a question mark next to item three whichrequested more personal days off, requesting clarificationon that point. He noted that employees already had 6 daysoff a year for which they are paid if not used, in addition toI- 3 weeks of vacation, depending upon time with the C'om-pany.Kronick responded to item four, a demand for 10 min-utes of paid washup time before the end of the day, bynoting that the men already were taking this. He made asimilar observation with respect to item six, which calledfor time-and-a-half pay for work performed after 4:30 p.m.Kronick rejected demands five and eight, which, respec-tively, called for hourly raises of at least 25 cents, effectiveevery 6 months, and for yearend bonuses to be paid fromcompany profits.In response to item seven, which proposed a full day'spay for time lost during the day's dispute. Kronick offeredto pay the men for the entire day if they would return towork by 9 a.m. As to item nine, requiring Respondent'sanswers to the list by noon that day, Kronick stated that hewas responding immediately. Kronick answered item 10.that the raises, if given, should become effective as of Fri-day, August 12. by declaring that the raises would be givenselectively and that employees who were entitled woulddefinitely receive them. Those whom Kronick did not thinkdeserved raises would not get them.Soon after Adkins and Scudder went out to report Kro-nick's response to the demands, Kronick sent Perry out tobring the men into the plant where he met with them in aproduction area.,Perry testified that Kronick reviewed the list of demandsbefore the assembled employees, and declared that theyhad been earning fairly good salaries and that not everyonewas entitled to receive pay raises. However, a labor consul-tant would be retained by August 15 to evaluate the perfor-mances of all workers. lie thereafter would recommend payadjustments and, possibly, the introduction of incentives toincrease productivity. According to Perry. Kronick ob-served that for the last few months production had beengoing down and that it was taking the men hours longerthen before to do certain work, and stated that he wouldgive raises to certain individuals. but that holidays and ad-ditional sick days would have to be negotiated. Kronickagreed to allow paid washup time before 4:30 and declaredthat, if the men returned to work by 10 o'clock that morn-ing, he would pay them for the whole day as though noth-ing had happened.s Kronick was vague as to the details of the meeting. testifying merely thatthe crosstalk by the men was such that he could not communicate with themand that they soon left the plant to again stand outside.Employees Robert Barrow, Jr.. and Walter Moore' testi-fied that Kronick went down the list at the meeting, reject-ing all employee demands and stating that some men wouldget raises and others would not, as deserved: Kronickwould not have a union come in and tell him what to do.Barrow, in his testimony, added that Kronick had told themen that, if the Union did come in, he would close theplant and have parts made in his other facility in ('onnecti-cut.When this brief session ended, the men filed out of' theplant and began to talk of' getting help from a union.Moore, Barrow. and Dennis Novak, another employee,having decided to call ia union, were given the telephonenumber of the ULnion herein by Adkins."'Kronick testified that. shortly after the men left the plantand after consulting with the Respondent's vice president,Robert Wilson,' and Perry. he decided to give all the men a25-cent-per-hour across-the-board pay increase. Kronickasked Adkins to convey this pay offer to the men whenAdkins reentered the plant soon after the meeting with theworkers had ended.'2Adkins returned within the next 15 minutes and reportedthat the workers had refused to accept the offer.In the meantime, in response to the employees' call, theUnion notified its business agent, William Montaniez, to goto the Respondent's premises. When Montanez arrivedaround 11:15 am., the employees were still in front of theplant. When Montanez introduced himself, the employeesspoke of their problems with Respondent and of their desireto join the Union. Montanez explained the benefits of theunionism, the current dues structure and, in response to aquestion, stated that the employees presently employedwould not be required to pay initiation fees, but that suchfees would be paid by employees who begun to work forRespondent after a contract is signed. lie told the employ-ees that it would be necessary for them to sign union autho-rization cards. which he then distributed to all those pre-sent; 13 ca'ds were signed b employees in front of' theplant and returned to Montaneiz.l' Moore was no longer in the ('ompanys employ at the time of the hear-ing. having been terminalted on Sepleimber 28 Ior reasons unrelated to thiscase."0 On Friday. August 5. in anticipation of' the forthcoming job action.Adkins had isited the office of local 531 eamsters, the (Charging Party.where he explained the situation to Union President Charles Kranitz andhad signed an authorization card.1 Wilson's duties appeared to relate principally to sales.12 Kronick testified that Adkins had come back into the plant at around 9a.m., announced that he wanted nothing to do with the Union. would neverpay union dues. and would quit if the Union came in. Adkins had lingeredenagaging company officials in general conversation for almost 3(1 minutesafter Kronick first asked that he tell the men of the oflered pay raise andfinally left only after Perry again asked that he tell the men'1 From the record as a whole. I find that on August 8. including the cardsigned by Adkins on August 5. the Union has 14 duly signed authorizationcards which either were authenticated in the record by the signers or whichare not disputed as to authenticity by Respondent. These cards. printed inboth English ad Spanish. specified that the signer was thereby applying foradmission to Local 531. Teamsters, and that the Union was being oluntarilychosen as the applicants' "representative for purpose of collective bargainingpertaining to wages, hours of work and other working conditions." One cardsigner. Isaac (ussciot. who was not adept in nglish. was assisted by em-ployee Dennis Novak. who explained the card and helped him complete it.(ertain of the signed cards were gathered and given to Montanez by Adkins.578 CAPI11 1I M I' R(0t. (RPORA I I()NRight after Montanei had collected the signed cards,UInion President Charles Kranitz, s ho also had heen noti-fled bhy his office, arrived at the plant. Monta;tnez took Kran-itz aside, explained the situation, telling Kranitz that all theemployees present had signed authorization cards. Kranitzcounted the cards and returned them to Montanez.Kranitz told the employees that he and Montane7 weregoing inside to request the Employer to recognize theUnion as the employees' hargaining representative. If' Re-spondent granted recognition. Kranitz would ask that themen he put hack to work. If recognition was not forthcom-ing, the strike would continue and he would give he menpicket signs to carry.Kranitz and Montanez testified that the) then enteredthe office area of Respondent's premises and asked the re-ceptionist if they might speak to Kronick. When Kronickappeared after a 20-minute wait. Kranitz introduced him-self and Montanez and announced that their union repre-sented a majority of Respondent's employees and that thevhad signed authorization cards to that effect. When Kro-nick asked to see the cards, Kranit, replied that if Kronicklooked at them it would he tantamount to recognition,However, if Kronick recognized the Union Kranitz wouldshow him the cards and have the people go back to work.Kronick answered that he would recognize the nion if thecards were legitimate, that he did not want any problems,and replied affirmatively w'hen Kranitz asked if Kronickwould he ahle to recognize the emplo ees' signatures. Kran-itz then took the cards from Monltaine! and gal e them toKronick who. very carefully. examined them one at a timeuntil he came to the card signed h Isaac Cussciot. Refer-ring to C(ussciot's card. Kronick stated that that man couldnot write and that the card did not have his signature.Kranitz replied that he had not been there when the cardswere signed and turned to Montanez. who affirmed thatCussciot, in fact, had signed the card.Kronick asked when the\ would meet to negotiate a con-tract because he needed time to engage an attorney. Kran-itz suggested a meeting that Thursday. August I1. at 2:30p.m.. and asked if Kronick wanted the men to go back towork that dav. Kronick agreed to attend the meeting withhis attorney at the suggested time. hut stated that he did notwant the men to return to work hefore the next morning toavoid possible injury, as in his view, the, had been drinkingbeer and liquor."Kronick, in turn, testified that when he went to the ante-room after being notified that union representatives werewaiting to see him, he encountered Kranitz eating a sand-wich. When Kranitz handed him his card, Kronick sug-gested that Kranitz return after 1 p.m. when he had finishedhis lunch and Kronick had had his own. According toKranitz. Montanez then walked out leaving Kranitz and'1 Kronick testified that he had heard that the men had been drinkingoutside the plant from Adkins who also had related that unidentified em-ployees had threatened to cut up any employees who went in to work thatday. Adkins recalled having told Kronick that some of the men wanted todrink beer, but denied having stated that any of the men actually had beendrinking. All employee witnesses. including Adkins. who had paid for therefreshments, denlied that anylhing olher than coffee and soda had beenconsumed in front of the plant that day and that an5threats of violence hadbeen made.Kronick to speak privately .Kranit,l holding a bunch ofcards, declared that he had cards with him aullhorizing himto speak ior Kronick's men. Kronick replied that he wasnot interested. Kranitz asked for the name of Kronick'slawyer. When Kronick named the attorney. Kranitz de-clared that he had never heard of himt and uggested thatKronick get in touch with another attorne. , hom Kranitzidentiiied. stating that the Inion had worked w ith him he-liore. Kranitz continued that he thought that the Unioncould give Kronick a good "s eethearl contract" as it haddone for the employer around the corner front Reslpondent.Kranitz reterred to this neighboring emplo ser hb name. ToKronick's observation that several other comnpanies in thearea had gone out of business because of unionizatioln Kra-nitz replied that Kronick would he able to live ilth hiscontract. Kranitz told Kronick to set up a meeting ith theattorile and him (Kranitz) for 3 or 3:30 p.mn. on the com-ing Ilhursdas, August II. and he would hase the men backto Aork bx 12:30 p.m. that da). Kronick replied that he didnot ;ant anone in the planit that da. It' the anted tosork. the, could return the nelt morning at 8 .m. Kranitlstated that he would have the men back the next morningwith no problems: the\ were all under his control." It is undisputed that, when Kranitz emerged front theplant after his meeting with Kronick, he announced to thewaiting employees that Kronick had recognized the Itnionbut that Kronick did not want the men t return o workuntil the next morning as he thought. ho ever incorrectll.that the men had been drinking beer. I he men did tolprotest this delay in their return. Kranitz sked the men tomeet with him at the I nion's Yonkers office after ork ollthe coming Wednesdas. ugust 10. to help framne theI Inion's hargaining proposals for the scheduled n etingwith Respondenii thai Ihursda,. and directed them to re-turn to work at the usual starting time the next da;l. Iheworkers left the area haing agreed to attend the Wednes-das meeting and to go back to sork as instructedKronick testitied that that afternoon he made the first ofa series of telephone calls to the National Labor RelationsBoard's Regional Office in order to learn his righlts. On eachoccasion. he spoke to the information officer. On August 8.after introducing himself Kronick told the Board agentthat there had been a work stoppage at his plant that morn-ing, the employees had rejected a company offer, and aunion suddenly had appeared claiming to have majorityemployee support. The Board agent suggested, as a coun-termeasure. that the employees might voluntarily sign re-scissions of the Union's authority. He wished K ronick goodluck.2. The events of August 9On the following day. Tuesda, August 9. the men re-turned to work at their usual starting time without incident.I)uring the da,. Kronick. having heard a report fromPerry that emplosees to whom Perry had spoken had not1V Kronick estified hat he later called his attorney and described whathad halppened The atlrne\ had been negati e as to the I nion and prom-ised to check out he lauwer named hy Kranit. ater. the attorne5calledKronmck and reported that the referred laser. to w hom he had spoken.would have nothing t, do with he matter579 DI)CISIONS O.NATIONAL IABOR RELATIONS BOARD)heard of' the 25-cent-per-hour pay increase offered the daybefore, called a meeting of the workers within the plant.Kronick testified that he told the assembled employees thathe had been ery surprised and personally hurt by the waymatters had been transacted because he felt that he kneweach and every person there almost like a brother. He spokeof a need for increased productivity, specifically referring toa heating unit produced by the Company. He told the menthat although it took the workers in Respondent's shop ap-proximately 23 hours to assemble this unit, several weeksbefore he had had the same unit components put togetherby a part-time fireman in another city, who had billed Re-spondent for only 3 hours' work.s' Kronick told the menthat he would be happy if they' did the same job in 5 hours.Employee Robert Barrow responded that that was piecework, which the men did not want. Kronick answered thatthey could not have their cake and eat it: if they wantedmore money, they would have to produce more. The Com-pany could not afford to work at a loss.Kronick testified that during the meeting he stated thathe had heard rumors that no one had been told of his offerof the 25-cent-per-hour across-the-board raise and askedhow many present had heard of it. Although Adkins inter-jected that they had all heard of it, no one else replied.Kronick pointed to Barrow and then to Moore. Each de-clared that he had not heard of the wage offer. Others alsodenied having heard of the increment. Over Adkins' re-peated protest that the men had heard him refer to theraise, the men agreed that they had not. Kronick then an-nounced that the 25-cent increase would be given to allemployees, effective retroative to the preceding Thursday.August 4. He then left the meeting, angry with Adkins fornot having conveyed his offer of the raise.'Adkins testified that at that meeting Kronick stated thathe was under the impression that he had offered the men a25-cent across-the-board pay raise and that this offer hadfailed to get to the men. No one had gotten his message.Adkins protested that he had told the men that they hadbeen given a 25-cent raise, which was denied by the men.Kronick iterated that the offer still stood -a 25-cent across-the-board raise, no questions asked. According to Adkins.Kronick continued that he could not afford to have theUnion in the plant, that there would be no union there. andif he had to have things built on the outside, this would bedone. Kronick declared that he would close the doors to theshop. He told the men to vote whether to accept the raiseand to let him know. Kronick. Perry, Joe Nobile. Perry'sassistant. and the vice president, Wilson. then left the meet-ing. Barrow asked the men what they wanted to do. By ashow of hands, the employees voted to reject the offer of the25-cent increase. Barrow and Richard Blassetti volunteeredto tell Kronick the results of the vote and the men returnedto work.'fx At the heanng. Respondent offered evidence, which I credit. that theheating unit in question was not being competitively produced by Respon-dent because of excessive labor cost.17 Kronick's account of this meeting was substantially corroborated byPerry.fl Adkins' description of the August 9 meeting was partially corroboratedby Moore. who also described the offer of the pay raise and the vote but didnot confirm that Kronick had threatened to close the plant if the UnionThat afternoon. following the staff meeting. Kronickagain called the Board's Regional Office where. he testified.he spoke to the same Board agent as on the day before.Kronick brought the Board agent up to date, informing himthat the employees had not heard of his earlier 25-centwage increase offer on the preceding day and that severalworkers specifically stated that they did not want to be inthe Union. The Board agent. according to Kronick, repliedthat, if the employees desired, he should draw an agreementfor them to sign, stating that the various signatory employ-ees wish to rescind their union authorizations and haveeach of' the employees sign them. lie again concluded bywishing Kronick good luck.3. The events of August 10Kronick testified that on the next day he had Perry bringthe employees, three at a time, from the first floor produc-tion areas to the anteroom of his second floor office. Fromthere Perry ushered them one at a time into Kronick's officewhere each employee met separately with Kronick, Perry.and Irving Solomon, Respondent's accountant. Duringthese interviews. Kronick had with him certain pre-pre-pared documents repudiating the Union to he signed by theemployees. These consisted of a longer sheet, to be signedby all relevant employees, and a series of' shorter pages tobe signed separately by the individual employees. Both thelong and the shorter forms bore the following handprintedlegend:I wish to withdraw my signature of authorization tothe Teamsters' Local No. 531 to represent my employ-ment at Capitol TIemptrol.The first employee brought in for interview was MiltonScudder. Kronick testified that he reminded Scudder thathe had been with the ('ompany for more than 13 years andasked if Scudder ever had had any trouble in communicat-ing with the Company and if he wanted a union. To boththese questions. Scudder replied. "Definitely not!" Kronickasked whether Scudder had heard of' the Company's offerthe preceding Monday of the 25-cent across-the-board in-crease, stating that the offer was still there and, as far asKronick was concerned, everyone would get the raise effec-tive as of last Thursday so that they could receive it thatweek.0Kronick reminded Scudder that 7 years before Re-spondent had brought in a consultant who had interviewedhim and other employees. This consultant was going to re-turn and again interview Scudder and all the other employ-came. Barrow's testimony as to this meeting was less precise as he attributedto the August 9 meeting certain events which actually had occurred at themeeting of the previous day, such as Kronick's review of the employees' listof demands and the selective granting of pay increases. Nonetheless. as didAdkins. he also recalled that Kronick had threatened to shut down the plantif the Union came in, the vote, and its results. However, noting the confusionin Barrow's testimony as to whether the threats of plant closure and ofdiscontinuing the in-plant production of the heating unit occurred on August8 and 9. 1 find from the record as a whole that these threats were first madeat the August 9 meeting.19 Kronick related that all employees who had signed the list of employeedemands on August 8 were summoned to meet with the management panel.except for Dennis Novak. who was about to be terminated for reasons unre-lated to this proceeding.20 The record reveals that the 25-cent raise actually was put into effect andpaid to Respondent's employees on Friday. August 12.580 ( 'APIO()I. ITM P1 ROI (RPO)RA iONees personally. It the consultant thought that emplo eeswere entitled to pa) increases, changes in job classilicationor any other modifications, such adjustments would bemade. In addition. if' any employees felt that theN werebeing penalized for any reason, this, too, would be consid-ered. However, there would be no decreases in pay and the25-cent-an-hour raise that had been promised the day be-fore would not be rescinded.Kronick told Scudder that layoflH could occur if the plantwent union2' and if any of the units made by the Respon-dent are not showing a profit, the (Company would have tophase them out, possibly resulting in changes in sonicme of thepeople in the plant. This, however, would not affect Scud-der. Specifically. Kronick stated that the ('ompan3 wasspending too much money in making certain heating units.He reminisced that the Company had started in business bypurchasing almost-completed units from the outside andfinishing them by adding pumps and starters to the assem-blies so that the products could be sold under the Respon-dent's own label. Kronick stated that, if it had to, the C(om-pany could do this again.Kronick concededly also told Scudder that the Respon-dent, for the longest time. had been looking into the easi-bility of establishing either a profit-sharing plan or a pen-sion plan that would be handled through profit sharing. butthat it was going to take quite some time to get such plansresolved.Kronick, as noted, had before him during the interviewthe long sheet and one of the shorter ones which had beendrafted for the employees' use in rescinding the nion'srepresentational authority. Kronick testified that he toldScudder that if he wished to withdraw his authorization tbrunion representation he could do so by signing the shortersheet, according to information given to Kronick by theNational l.abor Relations Board. Scudder then signed asrequested. Kronick then stated that in order for him to havea record of everyone, would Scudder do him a favor andsign the long sheet as well. which Scudder did. Kronickthanked Scudder and told him that he could go back towork.Kronick testified that he that day separately called in tohis office all 14 employees who had signed the list of de-mands on the preceding Monday. except Dennis Novak.who, as noted, was about to be terminated, and also in thepresence of Perry and Solomon. repeated to all employeesthus interviewed what he had said to Scudder. As re-quested, each of the employees, during their interviews. hadsigned the two forms repudiating the Union. except Show-kat Ali. who had refused to sign, and Adkins. who. Kronickrelated. had been so outspoken in his opposition to unionmembership that Kronick had not even offered him the re-scission forms to sign.221 Kronick explained the reference t, layoffs as reflective of his under-standing that. if a union came in, he would lose flexihillt in sw itching em-ployees back and forth between the heating and refrigeration department, Inaccordance with seasonal requirements and that layoffs could therebh) result.12 Perry, who, as noted, also was present at the ntervlews. testified thatemployee John Malandrino, who originally left Kronick's ffice withoutsigning the rescissions, having refused to do so. had approached Perrt whenthe interviews were over and asked if it was tio late to sign t:poin beingreassured that it was not. Malandrino returned to Kronick's office and signedthe rescissionsKronick testified that Scudder, dkins. and A.ngcl leji;a.during their respective inter,, ies. had stated that thewanted no part of the nlon.Kronick related that during his intervie With Adkins. hespecitically stated that even though Adkins had sorn thathte had not authorized the Union to represent him. Adkinswould get whatever pay raise the other empiloees receiNedbecause he .as entitled to exactly the sam e things,.Walter Moore averred that when he was inter icwcd onAugust 10. Kronick asked ,lhat he thought about theliolln. Moore replied that he thoughtl t could he a goodthing i he could get what he was looking for. When Kro-nick asked how Moore knew that he could get what hewanled rom the inion. Moore ansiered that life ,as igamble and that if he did not take ai chance he %kould nesterknow. In their conversation. Kronick told Moore that heuwas not going to hae the nion come in and tell him whatto do. lie would close down the shop. If Moore A anted hisjob. he would have to sign the two union authorization re-scissions. Moore did so.:'Kronick testified that on the afternoon of August 10.when the interviews were conmpleted. he again called theRegional Office and spoke to ia second Board agent. Againhe introduced himself. related the ecenls anid their tinleta-hle. and U;as told that hie would require the ser\ ices of alabor attorney tf he intended to light the matter.4. The events of August I 'Kronick testified that in the late afternoon o August I Kranitz called and asked when he was going to have themieeting with Kronlck's attorne. Kronick had respondedthat the attornes, ncluding the one nanled h Kranitz.were not interested.Kranitzi and Montalle. how er , related that as the menhad not come, as arranged. to the Il nion's office during thepreceding afternoon to help formulale the nion's bargain-ing proposals. the\ went to Respondent's plant on Thurs-day, August I I. round 2:30 p.m., to find out what washappening. Wlhen the! arried. the men were on break andseveral. including Adkins and Moore were seated outsidein the !ard. When Kranitz asked where they had been onthe preceding daN. Moore and Adkins told them that Kro-nick had held an election among the workers to find out ifthey wanted the Union, had given the men a 25-cent raise,and had threatened that he would close the plant doors.The men also related that Kronick had taken each em-ployee into his office and had gotten them to sign papersdenouncing the Union.Kranitz retorted that the men would have a contract.Respondent could not do this. and he would file unfair la-bor practice charges. Kranitz testified that while Montanezremained outside with the men he went inside the building.I tnmplosee, (iuis eppe Tu-can. Issac (u-sciot. and Kamal Singh estl-fied that the5lto, signed the union rescission forms n response to Kronlck'sthreat iit close the plant if the Union came n and/or to reduce the amoruntof available woirk by having the heating unit assembled outside the plant"On August 11. Krinick made his third call to the Regiional Office andspoke once more to the first Board agent, telling him that he had worked upa statement ior each oI the employees t sign rescinding the authoril\ of heUnion to represent Ithem and that all but one th ose gilen the pporlunitshad signed The Board agent again ,ished hn gd lo ok58l I)I1( ISI()NS ()1:OF NAI)NAI I.ABOR RLI.IAIIONS BO)ARI)As Kranitz entered the anteroom, Kronick appeared.Brushing Kranitz aside. Kronick stated that he was notgoing to meet with Kranit. that he was very husy. couldnot afford a union, did not want any part of the Union. andthat Kranitz should get off his premises. Kronick placed hishand on Kranitz' shoulder as though to push him aside, andwent into the plant area where he sounded a buzzer signal-ing the end of the break. As the men filed into the plant.Kronick closed the outside doors. With Kranitz trailing be-hind him, Kronick then walked out to his car and drove ofilf.5. The discharge of Albert lvis (red) AdkinsAdkins testilied that on Thursday. August II. he toldProduction Manager Perry that he would not he able tocome to work the next day until later in the morning be-cause of personal business. Perry had smiled and told himthat that would he no problem, asking merely when hewould he in. Adkins replied that he would he in not laterthan 12:30 p.m. right after lunch. ilowever, to he on thesafe side. Adkins called Perry at 8 o'clock the next morningto remind him that he planned to be late. When Adkins toldPerry the reason ifor his call. Perry replied that it did notmatter, that Kronick was ed up and tired of all the stuffthat had been going on and was not putting up with itanymore. lie told Adkins that he was through. Adkins re-plied that he would come down to pick tip his check.At 9:30 a.m., Adkins arrived and met Perrt near thetimeclock. Adkins told Perry that he was upset about whathad happened and asked for his pay. Perry declared thatthere was no one there at the time who could pay him asneither Kronick nor any of the office girls were on thepremises. He asked Adkins to return at or about 4 p.m..when everyone was to bh paid, to pick up his check.Adkins testified that, before leaving, he asked why he wasbeing fired at that particular time. Perry replied that Adkinshad been terminated for his record of excessive lateness andabsenteeism. Adkins told Perry to stop throwing the balo-ney at him and tell him the real reason why he had beenfired at that particular time. Perry answered that. off therecord, just between the two of them. Kronick claimed thatAdkins had started the trouble in the shop with the Unionthat none of this had happened before Adkins had startedworking there. and that Adkins was causing a big distur-bance in the shop. Adkins thanked Perry and said it hadbeen nice working with him. Perry wished him good luck.?hJoyce Adkins. the dischargee's wife. testified that on Au-gust 12, at or about 9:15 a.m.. she called the plant andasked to speak to her husband. The girl who answered thetelephone replied that she did not believe that Adkins wasstill working there, but could provide no details. About anhour later. as requested. Kronick returned her call.2721 Adkins was hired by Respondent on February 7 as a welder'2 Adkins' account of this conversation was corroborated by Moore. whooverheard them while he was passing through the nearby locker room area.Moore recalled hearing Adkins ask the reason for his discharge and Perr'sresponse that Kronick was fed up with this union thing and that he thoughtthat this was the reason why Adkins had been fired.2' The record reveals that Joyce Adkins during several previous calls to theplant had spoken to Kronick about her husband.Jo ce Adkins asked if she could be told why her husbandwas not working for the C(ompany anymore. Kronick an-swered that he had been terminated mainly because he hadbeen a troublemaker and had instigated the Union. JoyceAdkins asked if the men were not on strike. Kronick saidno. it was all her husband's doing. and that he never hadhad any trouble like that before her husband had started towork there. She then asked if Kronick had given her hus-band his paycheck which she needed for the weekend. Kro-nick replied that he had not. When she asked if it would bepossible for her husband to pick up the check. Kronickstated that he did not want Adkins in the plant and, it hedid come, the police would take care of the matter. ToJoyce Adkins' question as to whether she should tell herhusband to go to the unemployment office, Kronick repliedthat he had not yet decided what to do about that.the parties stipulated that when Adkins worked he was afine welder and there were not complaints as to the qualityof his work. In addition, although Respondent pursued tpolicy of granting wage reviews at the end otf each earafter giving initial pay increases to deserving employeeswithin 4 to 8 weeks following the start of their employment.Adkins had received an unusual number of pay increasesfrom Respondent. Accordingly, the parties stipulated thatAdkins. who was hired on l:ebruary 7, received a 50-centraise on March 2, an increase of 75 cents on April 6. andtwo incremelnts of 25 cents each oIn May I I and August 10.the last being the across-the-board raise given to all em-ploy ees.21Adkins testified that he made his first contact with theUnion on Wednesday. August 3, when he telephoned a dit-ferent Ieamsters local, which, in turn. referred him to theUnion herein. based in Yonkers. New York,. lie then calledthe Ulniont and made an appointment with Kronick to meethim at the Ulnion's office on August 5 at 5 p.m.At the August 5 meeting. Adkins explained that the menat (apitol I emptrol had expected to receive raises in theirpay that F[rida and had agreed that the) would not go towork the next Mondav if these raises were not given. As theraises hadll not been paid. Adkins anticipated that the menwould not enter the plant on the next working day, August8.Kranitz advised Adkins that the best thing to do wouldbe to go to the plant Monday as though going to work. Ifthe employees remained outside on Monday, still wanted aunion, and a majority would support one, he would be gladto send representatives down to explain how to join. AtKrantiz' invitation. Adkins then signed an authorizationcard.2Adkins testified that on Monday, August .he arrived atthe plant at or about 7:30 a.m. and told employees Mooreand Barrow of his visit to the union hall on the precedig,2 Adkins related that he received his first raise after asking Perry. whoIold him that he did not want to lose him as a welder. Perry. in turn, testifiedthat Adkins had received pay increases at intervals and in amounts availableonly to favored employees because Adkins was a good welder and becausehis complaints about his financial situation had affected Perry emotionally.29 Although it is clear that Adkins signed a union card on August 5, thefirst in his shop to do so, it does not appear that his card had been broughtto the plant on August 8 and included among the cards which the General('ounsel contends were shown to Kronick in support of the Union's requestIor recognition. CAPITOL 'I'MP'IROL CORPORATIONFriday, including Kranitz' promise of assistance. Later. at-ter 8 a.m., when the other employees had assembled infront of the plant and the company officials had arrived.Adkins testified that he told Perrv. when asked what themen were doing. that the men were not going to work thatday and that on August 5 he had notified Joe Nobile whatwas going to happen, that the men were getting together tobring in a union."' Adkins also was among those who signedthe list of employee demands and he and Scudder had beendesignated as employee representatives for the purpose ofdelivering this list to Respondent. During the balance of theday, Adkins served as a principal liaison between Respon-dent and the employees.Adkins. when the initial meeting with Kronick did notresult in agreement, had given the UInion's telephone nuim-ber to Barrow. Moore. and Novak, who called the Unionfor aid. Although Adkins admitted having been requestedby Kronick to convey Respondent's offer of the 25-centacross-the-board increase to the men on August 8. he con-ceded that he did not meaningfully do so, explaining that somuch was in progress at the time in front of the plant thatthe men may not have heard him. According to Montanez,.Adkins also helped him to gather up the signed cards infront of the plant.Adkins testified that when. during his August 10 inter-view, Kronick asked if he knew who had started the busi-ness with the Union, Adkins had replied that he was notresponsible and that he did not want anN part of the Union.as he had told Kronick when he first started working forhim. Adkins repeated that he did not want the Union. Kro-nick told him that he had nothing to worry about as nounion would be there. Adkins does not recall how the mat-ter of signing a paper (rescinding his union authorization)had come up in the interview. but that he had told Kronickthat he would not be interested in signing anything at thattime.Perry. the company official most familiar with Adkins'performance, testified that Adkins was terminated becauseof his record of excessive tardiness and absenteeism, hislateness on August 12 being merely his final offense. Con-trary to Adkins. Perry denied that Adkins' August 12 late-ness had been approved in advance. Adkins himself con-ceded that, during the 6-month period of his employmentwith Respondent, from February 7 to mid-August therewere only 2 weeks when he worked a full 40-hour week, andthat during every other week he had lost time eitherthrough absence or lateness. Perry testified that Adkins of-ten had been reprimanded verbally because of his poor rec-ord of punctuality and attendance and, by August 12, wason notice that if he was late anymore he would be termi-nated.To counter the General Counsel's contention that thetiming of Adkins' discharge, at the peak of Respondent'scampaign against the Union, was suspicious, as Respondenttolerated employees who frequently had been late or ab-sent, Perry specifically identified 10 other employees hohad been terminated by Respondent for reasons of exces-sive absenteeism and/or lateness. Accordingly. when Ad-'0 As noted. Perry denied this. having directed his inquiry as to what washappening to a different employee.kins did call on August 12. to say that he would be lateagain, Perry told him that he knew that that was it. Theyhad discussed his absences and lateness time and again, andAdkins knew that the next time it happened, he would befired. Perry told Adkins that he was sorry, but could nolonger tolerate this conduct and ould have to terminatehim."Although Respondent attempted to impeach Josce Ad-kins' testimon b questioning certain aspects of her pri atelife with her husband. her description of her August 1 2 con-versation a ith Kronick. when he gave her husband's unionactivity as a reason for his discharge. was not contradictedand is credited.( .Dui,, a. , Iad ftndlingyI. T'he refusal to hargalin applicabilit of a bargainingordera. T1it, ilproprintu HIl tnd tdlu' L' oi', m llu'vll, %1s11IThe parties are in agreement that the approprialte unitconsists of' all ull-tinme and regular part-time production.maintenance. hipping and receimllng employees employedbh Respondent at its Mt. Vernon. New York, plant. butexcludes all other emplo'yees. guards, and all supervisors, asdefined in the Act. Ihe also aree that 14 nalmed employ -ees classified as welders, refrigeration assemblers. electricalwirers. pipefitters. shipping and receising and stockroormemployees. should be included in the flregoing unit.'' tiow-ever. Respondent. contrary to the G(eneral (ounsel. uwouldinclude the flloing nine individtIals in the unit."Jolnl Poew and .N'uto ( '/'Utll)o. Polese and ( elenalnoare emploed in Respondent's ground floor oflice area."where Polese works with Kronick's wife. I.nnl, and reportsdirectll to her." (elentano. the order clerk receptionist inturn. reports to 'Polese roln whom she receives her imlnledi-ate instructions and i h(o is authoriied to gixe her time off.('elentalln recel c i nct1omlng customer purchase or work or-ders and. at Polese's direction. checks them against Respon-dent's original proposals. noting any discrepancies. Polesewill also ask ('elentano to look into the records to see ifI Adkins reireated Irom hi, original teisimn .thal he had nt been repri-manded lor his punclualilt and absenleeism. hut merel hd been plea.lanil,a:sked n different c:aslnns to try Io do better li e eeniuals conceded withreluctance hal. In lact. his cnduc In these areas had been a cnnuingsource ol Irlictln belween himsell and Respondenl and that, in pril rMas. he had been warned h Perr' that ii such conducl continued n thefuture he would lose his johI` In accordance with the spulalion oI the partie. I find thai Jack I rhanshould be ecluded rom the relevant unit as a casual emplo>ce'1 As II ha' been iiund ab.e that as of Augusl Ithe Inion had 14 .alidaulhrizatllon cards. 13 of which were shown to the Fnrploscr In upport ifits recognilion and bargaining demand. the 9 individuals whose unit placement is in dispute are insufficlenl in number to affect the nlion m lJriltsialus. How eer. II is relevanl to reach a determinatiin as Iio Ihe standing these persns in order II determine the composition oi the unit' Respondent's production space is located on the first flo , its hulli-ing, where certain i,1 ts offices, he sticskrio.m. shipping and receiving areasare al,) itualted. There are dditional offices n the sec-ond tixr er theground olr office area Separate street entrances lead to the production ndoffice section out the plantv L.nn Krnicks duties include niking purchase orders foir inseniorreplacelent583 I)DECISIONS OF: NATIONAL LABOR REIATIONS BOARDanything unusual is required for the jobh. If a work orderconforms to Respondent's quotations Celentano gives it toPolese who would then prepare a list of parts and materialsrequired for the particular joh sending copies of' this list toinventory control and production, respectively.6As Re-spondent's receptionist, Celentano also welcomes visitors tothe plant and answers the telephone.Polese has her own desk at which she spends aprroxi-mately 99 percent of her time. She is expected to checkconstantly with Manuel Perry in production on the progressof various orders so that she can properly schedule trucks topick up completed work. Both she and Celentano occasion-ally go to the stockroom. Polese and Celentano use type-writers and a copying machine. In addition, Polese uses anadding machine.From the foregoing I find that Polese and C'elentano areoffice clerical employees, customarily excluded by theBoard from production and maintenance units," and thatin assigning work to (elentlano and in determining whethershe might take time off from her employment. Polese wasalso Celentano's supervisor. Accordingly. it is concludedthat Polese and Celentano should he excluded from the unitfound appropriate herein.Joseph Nobi/c: The General ounsel would excludeNobile from the unit on the ground that he is a supervisor.The record revealed that Nobile, unlike the hourl-ratedproduction employees. is salaried and reports directly toPerry as do the production workers.Nobile has no office or desk and works all over the plant.After Nobile has been notified by Kronick or Perry of de-cided changes in certain units produced by Respondent hewill use Perry's office to prepare rough sketches of thechanges to serve as the bases for more sophisticated engi-neering drawings to be prepared by Respondent's drafts-man. Fred Wood. Such adjustments. which usually involvepipefitting or routings, are reflected in future machinesmade by Respondent.Nobile's first job in the morning is to close the valves onand start the compressor. He is responsible for the mainte-nance and lubrication of all equipment, checking to see if itis in operating condition, maintains the heating system inthe colder months and the air-conditioning in the summer.Large shipments passing through shipping and receivingalso are Nobile's responsibility, and on such occasionsPerry will assign men to assist him in loading or unloadingthe trucks. Nobile. when loading or unloading trucks, usu-ally will operate a forklift and gives the work crew routineinstructions, positioning them for the task.Nobile is charged with seeing that working conditions aresafe and that the men follow safety instructions, such aswearing goggles. He is expected to report those employeesto Perry who disregard plant safety regulations, and suchoffenders are subject to suspension. Nobile also meets occa-sionally with Kronick and Perry as the two other members' Kronick explained the designation of Polese and (elentant} as secre-taries on Respondent's payroll record as a characteristic error of a formerpayroll clerk who since has been terminated for nefficiency." Hvgeia (rwu-C('ol Biotling (ornpuam. 192 NI.RB 1127. 1 128 (1971).18 Kronick testified that Nobile's salaried status was based on his emplty-ment history rather than his duties. Valued Ibr speci;ll skills, he had beensalaried when hired with Perr) Irom their preceding employmenlof the salety committee, when Nobile may make recom-mendations concerning the need for additional safetyequipment such as goggles and gloves.The production unit is not large, and from his glass-en-closed office Perry can observe the entire operation. DuringPerry's 2-week vacation period or when Perry is otherwiseaway. Kronick, rather than Nobile, assumes Perry's dutiesof' overseeing production. Nobile is not consulted with re-spect to granting overtime or wage increases, and the workcrews that assist him in loading and unloading the largershipments are selected by Perry. Nobile works with thesecrews and issues only routine directives. He has no indepen-dent authority to hire, tire, or make responsible recommen-dations. As Nobile's authority to direct and assign work toemployees is limited to mechanical, repetitive situationsgermane to the loading and unloading of trucks and safetycompliance. I find that such special standing as Nobile mayhave is attributed to his versatility, reliability, and experi-ence. but that he is not a supervisor within the meaning ofthe Act.W4'illiam atfield: The General ('ounsel would excludeHatfield, the salaried inventory controller, from the unit asa supervisor. Hatfield, in the first week of August, had adesk in the stockroom where he worked full time with thesince-discharged hourly-rated shipping and receiving clerk.Dennis Novak. Hatfield was responsible for the creation ofRespondent's inventory control system, actually a cardexmethod enabling Respondent to identify and locate eachrequired part and which showed when such parts must bereordered. Lynn Kronick to whom Hatfield reports, useshis cardex system in reordering materials for inventory.When trucks arrive, it was the job of Novak, who re-ported to Hatfield, to see that regular-sized shipments wereloaded or unloaded. In this. Novak would frequently re-ceive help from Joe Nobile or some other employee whowould operate the forklift. Additional assistance could beobtained through Perr., as needed. Hatfield did no physicalwork with respect to moving freight on or off trucks, buttold Novak where in the stockroom to place incominggoods and what to move out for shipment. Hatfield too,would actively participate in putting away Respondent's in-coming components.Novak was not terminated until after Hatfield, at the re-quest of Kronick and Perry, had called his errors to hisattention and had given Novak an ultimatum and a statedtime in which to improve his performance.I find that, although Hatfield's authority to indepen-dently affect Novak's employment status was limited, heresponsibly directed Novak's work in more than routinelshion, exercising independent judgment in performingthis function sufficient to bring him into the statutory defi-nition of supervisor. In any event, even if Hatfield were nota supervisor within the strict meaning of the Act, the recordestablishes that Respondent, in having Hatfield correctivelyinterview and warn Novak before the latter's discharge.placed him in a position where employees could reasonablybelieve that he spoke on behalf of management.9lie, there-fore, should be excluded from the unit.i I/l/na Lh,,raiorwe, ('trportou,? 225 NI.RB 257, 258 (19761. enfd. inpart 557 F.2d 1183 (5th (ir 1977): Rrouvhill C(ompanv. 210 NL.RB. 288. 294(1974). end 514 F.2d 655 18th (Cir 1975)584 CAPITOL TEMPTROL CORPORATIONWilliam RBoer: The General Counsel contends that Boy-er should be excluded from the unit on the ground that he isa supervisor in charge of Respondent's testing operationand also, that as a service repairman, he lacks a communityof interest with other unit members as the only individualbesides Kronick and Wilson to meet with Respondent's cus-tomers.The record reveals that units produced in Respondent'sproduction areas, after assembly and wiring, are sent to thetesting area" where, in the first week of August. Boyer andJohn Malandrino were assigned.' Malandrino checked allthe refrigeration equipment while Boyer went over the heat-ing units and made the customer service calls. In the testarea, the newly assembled units were run operationally, andany defects were noted by Boyer and reported to his imme-diate supervisor, Perry. If it was not feasible for the employ-ees originally responsible for defective work to make therepairs, as indicated. then Boyer, who, except for welding.had all the necessary skills, would redo the work himself ifassigned by Perry who always decided who would make therepairs. After completion of the test-indicated repairs werecompleted, either Boyer or Malandrino. depending uponavailability, would do the testing.Boyer's instructions to Malandrino basically related towork procedures and methodology. If Malandrino did notbelieve that a unit was functioning properly and had aquestion, he would check with Boyer who had about 40years experience in the industry. If they could not resolvethe problem together, it was brought to Perry's attention. Indetermining whether Malandrino should receive pay raises.Perry consulted with Boyer on the quality of his perform-ance. These discussions were not determinative, however, asPerry had independent means of checking the accuracy ofMalandrino's work. The test records of all the units evalu-ated by Malandrino bore his name and Perry could readilysee what Malandrino was doing.Earlier. Boyer's duties as service representative, whichrequired visiting customer's premises to repair their equip-ment and to file detailed service reports with Respondent.mandated that he be away from Respondent's plant on anaverage of 2 days a week. However, since the start of 1977.Respondent's service work had been performed by an out-side contractor and Respondent was trying to keep Boyerinside the plant. At the time of the hearing, Boyer still madeservice calls when the contractor's representatives were notavailable, averaging about one such call per month.On the foregoing facts, I would include Boyer in the unitfound appropriate herein. The directions Boyer gave toMalandrino were essentially procedural in nature and basi-cally were those which a more experienced employee might' The first stage in Respondent's process for the manufacture of heatingand refrigeration units is performed by the welders who fashion steel intoframes by cutting, bending, and welding. The frames are then sent to thelarge or small assembly areas, where components, including piping, aremounted and connected. The units then receive electrical wiring. The princi-pal distinction between the large and small assembly areas relates to the sizesof the units put together at each location, rather than differences in thenature of the work performed. The assembled and wired units go to thetesting area before being moved to the stockrxom preparatory to shipping4I Boyer was salaried while Malandrino was hourly rated. Malandrinovoluntarily left Respondent's employ on August 31.give to one of lesser background. Such work assignments aswere applicable were of a routine and repetitive nature anddid not require the exercise of a significant amount of dis-cretion. Boyer, for example, when finding defective workwhile testing. could not decide who would make indicatedrepairs, and as Perry had independent means of judgingMalandrino's performance. it does not appear that Boyer,although consulted, made effective recommendations re-garding Malandrino's pay increases. In addition, althoughBoyer makes infrequent service calls to the premises of cus-tomers. the repair work he performed on these occasionswas related to that done by unit employees inside the plant.and Boyer's customer contacts on such occasions were notof the same nature or frequency as those made by Kronickand Wilson. which related generally to sales. Accordingly, Iconclude that Boyer shared a community of interest withother employees in the unit herein and should he included.George :Mlarriott Marriott. Respondent's engineer. holdsa degree in industrial engineering and reports to Kronick.Marriott is involved in all swork done in the production arearelating to special machines. insuring that all such unitshave components of proper size and personally selecting forpurchase and inventory the necessary parts for these ma-chines. Although Marriott shares an upstairs office with thedraftsman. Fred Wood, the salesmen. and the bookkeeper.he spends at least 40 percent of his time in the ground floorproduction area working with the electricians and small as-semblymen whom he guides in creating and testing the spe-cial assemblies. Marriott's college training is deemed neces-sary to enable him to make proper selection of componentsfor special equipment and to enable him to combine themand maintain the proper flow sequence to these machines.Marriott does not drafting. such work being handled by thedraftsman, and does not direct the draftsman in his work orparticipate in the decision ais to whether the draftsmanshould receive pay raises.Noting that Marriott had received professional trainingwhich he uses in his rork, that he independently selectscomponents for Respondent's special units. and renderstechnical assistance in all phases of their fabrication andtesting. I find that Marrriott's duties confobrm to the re-quirements of Section 2(12) of the Act and that he is aprofessional employee who should be excluded from theunit found appropriate herein.'2Fred Wood: Wood. Respondent's draftsman. is salariedand reports to Kronick who gives him his assignments.Wood's principal function is to incorporate ideas for ma-chines into drawings which can he used to duplicate whathas been conceived. He spends about half of his workingtime at a drafting table in the second floor office which heshares with Respondent's engineer and others. The remain-der of his time is spent in the plant area. sketching specificdetails of particular units which he later can draw up infinal detail. Wood does not give directions to other employ-ees and only checks whether production is in conformitywith his drawings when requested to do so.Noting Wood's specialized skills and functions. his sepa-rate supervision and method of compensation, I find that he42 The Ya' r& one :4anuufaturin (mprant. 135 NlRB 926, 93(1 1962)585 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)does not have a sufficient community of interest with theunit employees to warrant his inclusion in the unit.'Charles Gondolino and Glenn Smith: As Gondolfino andSmith had last punched their timecards on Friday. August5, the General Counsel argues that neither of' these menwere employed within the unit on August 8 when the Unionrequested and received recognition as bargaining represent-ative for the employees in the unit herein." Although, asnoted, unit placement would not, in any event, affect theUnion's majority status, Respondent asserts that both menshould be counted in ascertaining the Union's majority sta-tus as they had continued on the payroll until various datesduring the week of August 8, with the result that their em-ployment with Respondent did not end until after theUnion had requested recognition.Specifically. Respondent contends that Gondolfinomerely did not come to work on Monday, August 8. anddid not call in to report that he was quitting his job untilAugust 9.Perry testified that Smith had had a record of continuousabsenteeism and lateness for which he had been repri-manded repeatedly. Smith, too, did not show up for workon August 8 and, when he did come in on August 9. Perryrefused to let him work and discharged him.The General Counsel argues that as Respondent's time-cards show that these two men last worked before the criti-cal date of August 8 and as they contain no notation ofsubsequent action taken with respect to them, the ('ompa-ny's records should be accepted over the testimony of' Kro-nick and Perry and that the two men should not be consid-ered members of the unit on August 8. ('ontrary to theGeneral Counsel, I find that the timecards are less indica-tive of the status of (jondolfino and Smith on August 8than the testimony of the company officials. There is nolegal or other requirement that the cards. which merelyshow hours of work, must also reflect the entire employ-ment history of the employees to whom they relate. 'TheGeneral Counsel has not established that Respondent. infact, had followed a practice of' using timecards for themore extended purpose argued, and the sworn testimony ofRespondent's officials as to the employment status of thetwo men after August 5 is more specific. Accordingly. I findthat Smith and Gondolfino were employed within the uniton August 8.Accordingly, having concluded that Joe Nobile. WilliamBoyer, Charles Gondolfino, and Glenn Smith were em-ployed within the unit when the Union requested recogni-tion and that Joann Polese, Susan Celentano, George Mar-riott, William Hatfield, and Fred Wood were in nonunitpositions, it is found that on August 8 there were 18 em-ployees within the unit and that the Union had the majoritysupport of 14.b. The Respondent s withdrlawal of recognion trtom theUnionThe General Counsel contends that Respondent grantedvoluntary recognition to the Union as the bargaining repre-41 Muoland ('up Corporauion, 171 NI.RB 367, 369 (1968)"The parties agree that while with Respondent both (;indolfino andSmith worked in positions within the scope of the unit.sentative of' the unit employees on August 8. as requestedby Union Representatives Kranitz and Montanez, follow-ing a detailed card check by Respondent's president, Kro-nick, to ascertain the Union's majority status, and that Re-spondent unlawfully withdrew such recognition from theUnion on August 11. Respondent denied that recognitionwas ever afforded.In determining this issue I credit the testimony of Kranitzand Montanez over that of Kronick. The union officials'account of the August 8 meeting with Kronick appeared tobe more authentic and detailed than was Kronick's state-ment that he had dismissed the two men in short orderwithout looking at the union cards. Kranitz was able torelate that Kronick, while inspecting the cards, had ex-pressed doubt at employee Cussciot's ability to completeand sign his own card, although Kranitz had not been pre-sent when the cards were signed and had no opportunity tolearn of' the literacy levels of Respondent's employees. Inaddition, as the employees already had refused to work thatday and were prepared to militantly support the Union.there would have been no incentive for Kranitz to immedi-ately end their walkout and send them hack to work with-out having reached an understanding with Respondent.Similarly. there would have been no motivation for Kranitzto arrange to meet with the men on August 10 to framebargaining proposals or fr him and Montanez to return tothe plant on August I1. Rather, it would appear from Kro-nick's own account that within 2 days of his meeting withthe union representatives he took action to counter theUnion's majority by a course of conduct which includedcalling each employee separately into his office and thereforcing each to rescind his union authorization by promis-ing and granting benefits and by threatening that if theUnion came in to the plant, some of their work would besubcontracted. the plant could be closed, and that theywould be discharged. Accordingly. noting that on August 8the Ulnion did have demonstrable support of a majority ofthe unit employees, that 14 employees were then engaged ina walkout. and fr thile further reasons noted above. I findthat Respondent granted the Union's request fobr recogni-tion on August 8 and agreed that date to meet with theUnion's representatives in the presence of counsel onThursday. August I .Having credited the testimony of Kranitz and Montanezthat recognition had been afforded. I also credit their testi-mony that, on August I I. Kronick revoked the recognitionhe earlier had afforded the Union.In Jrr-Dan (orp.,4'the Board quoted with approval thefollowing passage from Administrative l.aw Judge David-son's decision in the analogous case of Browtn & ('onrllv,,(t' .41Once voluntary recognition has been granted to amajority union, the union becomes the exclusive col-lective-bargaining representative of the employees, andwithdrawal or reneging from the commitment to recog-nize before a reasonable time for bargaining haselasped violates the employer's bargaining obligation.,' 237 NlRB 302 (1978)' 237 N.LRB 271 (197X).586 ('AP110()1 II1'PrR(oI (R()I)ORAII(ONEvidence that anll eploer has commenced bargainingor has taken other affirmative action consistent with itsrecognition of the union aids in resolving the eviden-tary question as to whether recognition was granted.However. once the fact of recognition is establishedsuch additional evidence is not required for the bar-gaining obligation arises upon voluntary recognitionand continues until there has been a reasonable oppor-tunity for bargaining to succeed.In accordance with the foregoing statement of' law, andthe credited evidence herein, it is found that Responldeni'swithdrawal of recognition from the Union was in violationof Section 8(a)(5) and (I) of the Act.4c. The unilhlterl pa rai.cI find, in agreement with the General Counsel, that theRespondent's conduct in granting a 25-cent across-the-board pay raise to the unit employees. retroactive to August4, without notice to or consultation with the nion. was inviolation of Section 8(a)(5) and ( I) of the Act.4As this payraise was part of the calculated effort by Respondent toinduce employees to repudiate the Union. it also constitutesan independent violation of Section 8(a)( II.However. I do not agree with the General Counsel's con-tention that the violation with respect to the offer of the 25-cent raise arose on August 8 when Kronick first asked Ad-kins to go outside and tell the men his offer. The (;eneralCounsel relies on Adkins' estimony that Respondent b'then had notice of the Union's organizational campaign. ason August 5 he had told Joe Nobile. an alleged supervisor.in warning him of the forthcoming job action. and that theemployees were thinking of bringing in a union; also thatAdkins had reminded Perry of this conversation withNobile early on the morning of August 8 when Perrt hadcome out to ask why the men had not gone into work.However, as it has been found that Nobile is not a supervi-sor, statements made to him would not be notice to Respon-dent. Further, as Adkins is not found to be a reliable wit-ness, I do not credit his testimony that he, in fact, did speakto Perry of the Union in the face of denials by compan,officials that they had knowledge of the Union's interestbefore Kranitz' arrival.Adkins is not found to be credible because of major in-consistencies in his testimony. Under cross-examination, headmitted having testified at an earlier state unemploymentcompensation hearing that he had gone to the Union onlNafter being discharged and that, although testifying in thepresent proceeding that there had been no tape recordingmade of his wife's above-described August 12 conversationwith Kronick as to the reasons for his discharge," at thestate board hearing. he represented that he, in act, had,' In view of this conclusion. I find it unnecessary tio also consider thecontention of the General Counsel under V IR B. v. G(;isse PAistg (Co.Inc., 395 U.S. 575 (1969), that Respondent violated Sec. 8(a0(5) of the Act bymaking a fair election impossible after its refusal to bargain. Jer,-Drn Corp.supra, fn. 10: Brown & Connoll. Inc. upra. n 13"4 Pride Refining. Inc.. 224 NLRB 1353, 1356 (1976).' Joyce Adkins testified that she had taped-recorded this conversation alher desk. but that the tape had been erased without having been usedgi en the tape to) the edcral overnmentm"' Morcoer. Ad-kins' conduct durinig the , alkout also reflected ads crsel, onhis reliabilits. While serving as emplo\ee spokesman in pre-sentiig their demalnids to management. wohich included apror ision for a proposed pt increa;se he failed to intformthe employees when Kronick actuallI offered the 25-centlraise. Hal;ing tund that Adkins was not a dependable sA it-ness I credliit him onll here his testimnon, is uncotilra-dicted, corroborated bh others, or s here it is consistent A iththe general cvidentiar pattern.Accordilgl,, it is tind that swhen Kronick told \dlkinson August to convce to the emplo lecs his olfir of a 25-cenlt hourl] pa3raise betore the appearance of the unionrepresentatice that morning. Kronick did niot kno\A that aunion vas involved in the walkout hich 4as true at thattime, and as mercli presenting a counterotler to the $1-an-hour pa raise which had just been proposcd bh theemplo\ees through Adkins and Scudder. In so do ing. Kro-nick not on) responded to. but also properlN conel ed hisreply through. one ol the enlployees' designtliled spokesmenlIlowever. it has been tounld that hb the time Kronickcalled a stall meeting on August 9. Respondent. hi\ ing as-certained the nion's maijorit bN card check, had alrcad!agreed to recognize the Illion. As there was no prior agree-ment saith the employees helore the lUnion's appearancethat the raise should be cfHectuated, it \was riot lawful fiorRespondent at the August 9 meeting, and thereafter to b -pass the lnion hb persisting in unilaterall\ promising andgranting the, as \et, unimplemented raise. It also is un-la;u ful tor Respondent. in the face of its hbarga ining ohliga-tion. to have thie cmplosccs ote on August 9 whether thexwanted to receive the raise, particularl since the choicegiven to the elmplooecs skias \ htther to accept the raiste or tostax with the l'nioLn.2. Additional acls t' interfcrcnce, coercion. and restraintFron the credited evidence. it is concluded that Respon-dent violated Section (a ( I ) of the Act at the August 9 staffmeeting when, iIn addition to granting the pa) raise andforcing the vote oil the t nion. both found unlawful above.Kronick told the assetibled emplo)ees that, i the Lnioncame in, he s, ould contract out the work thes had beenperforming on the heating unit and that he ould close theplant.'Although. as the Respondent argues. it may not havebeen economicalls, feasible to continue to produce theseheating units in the plant as the employees were taking fbrtoo long to assemble them, and that the Respondent, wellbefore the Union's appearance. had undertaken steps to de-termine if the work could be produced at less cost outside0 The General Counsel denied having received such a tapeAlthough he sote itself was nt alleged as iolative of the complaint asit relates It) the unlaw'tul pas raise. it is consistent with the ailtlegtins ofi thecomplaint, as litigaled at he hearing. anti emphasizes hat. b the August9 meeting, the 25-cenl general increase was not et firmly committed. Kro-nick's reterences during the August 10 emplo)ee inmervlews to pssible fil-ture benefits such as profil sharing and or pension plans, as further refusalsto bargain. will be considered belov." Although the eenis of the meeting as found herein were principallsdescribed bh Adkins. who is not deemed to he a credible witness. his accountof this meeting is accepted because it generalls is corroborated bh Mxooreand hb Kronick's furthcr conduct ori August i). to e considered below.S87 I)t.( 'ISIONS OF NAII()NAL. LAB()OR RI.AIIONS BO()ARI)the plant. the tenor and context of' Kronick's remarks to theemployees on August 9 and 10 left little doubt that he waslinking his course of action on these heating units to theemployees' decision whether they would continue to sup-port the Union.Kronick himself concedes that on August 10, promptedby the union situation, he called each employee into hisoffice one at a time, where he spoke to each one on anindividual basis in the presence of a management panelwhich also included Perry and Solomon, the accountant.There, Kronick repeated the promise to each employee of apay increase effective retroactively so that it could be re-ceived in that week's paycheck: promised that each em-ployee would soon be evaluated for the purpose of deter-mining whether further pay increases were warranted, to begranted as applicable: and stated that Respondent swaslooking into the feasibility of the future establishment ofprofit sharing or pension plans for its employees. Kronickalso threatened that if the Union came in layoffs wouldoccur because of an anticipated reduced flexibility in mak-ing assignments, again threatened to discontinue in-plantproduction of the heating unit, and made outright threats ofdischarge and plant closure, all to compel employees to signcompany prepared forms rescinding the Union's authorityto represent them.In agreement with the General ('ounsel's contention thatby the fobregoing conversations. I find that Respondent un-lawfully interrogated its employees.'As noted by Adminis-trative LIaw Judge Michael 0. Miller in 72 Senlei(intInc.. / a Sansl Soucai Re,slaurattl,:4In the instant case, there were no circumstances pre-sent which might have justified some limited inquiryinto the union activities: rather. the circumstanceswere heavy with animus. Employees were questionedin locus of authority, by Respondent's president, andantiunion statements were made. The employees werenot told of any justification for the questioning orgiven any assurances of their freedom from reprisalshould they choose to answer or to refrain from an-swering the Respondent's questions. C:. Johnnie'S Poul-In0 Co. tand John Bishop Poulrv Co., Successor. 146NLRB 770 11964). enforcement denied 344 F.2d 617(C.A. 8. 1965). See also Chauffiurs, 'reamters andHelpers. Local 633 (Bulk Haulers. Inc.). 509 F.2d 490(C.A.D.C.. 1974).The law is settled that Section 8(a)( 1 ) of the Act makes itunlawful for an employer to solicit employees to sign anyform of union-repudiating document. particularly when thesolicitation occurred in the context of illegal expressed orimplied threats of reprisals." Here, in the context of Kro-nick's unlawful offers of benefit and pattern of threats, hissolicitations of employees' signatures on the revocations of'the Union's representative authority plainly operated todeny these employees freedom of choice in violation of Sec-tion 8(a)( 1) of the Act. Similarly. Kronick's remarks on Au-3 P. B. and S. Chemical Compan.y, 224 NL.RB I. 2 1976).4235 NLRB 604. 605-606 (1978)." N.L.R. v. Birmingham Publishing (Cwopunv. 262 2d 2. 7 (5th Cir1958(.gust 10 that Respondent's anticipated diminished flexibilityin assignment-making. should the Union come in, wouldresult in layofls. does not appear to he "carc'ully phrasedon the basis of objectiv e fact to convey an emplx yer's belief'as to demonstrably probable consequences beyond his con-trol ... in case of' unionization."'" Instead, as Kronick'sremarks were made while he wits engaged in a generalcourse of' unlawful conduct, including threatened plantclosing and discharge. his statement concerning anticipatedlayoffs could reasonably be understood by the employees iasa further threat of reprisal to discharge them from support-ing the Union. Accordingly. I find that Kronick's predic-tions of laNoffl in the circumstances herein, interfered with.restrained, and coerced employees in violation of' Section8(a)(I) of the Act."While the granting of' the immediate economic benefits.such as the pay raise, to discourage support for the U!nionwas clearly unlawful, a more subtle question is presented bythe offers during the August 10 interviews of future poten-tial or contingent benefits, including the possibility of f'ur-ther wage increments based on the evaluator's report. andKronick's statement that Respondent was looking into thefeasibility of establishing for employees in the indefinite u-ture either a profit-sharing plan or a pension plan. Al-though such benefits. as referred, were less immediate anddefinite than the wage increases then being immediately af-forded. these representations made in the context of' Re-spondent's antiunion campaign served to remind the em-ployees that Respondent was the source of' all economicbenefits and clearly implied that the employees' chance of'ultimately receiving these improvements depended at leastin part on discontinuing their support for the Union. Theimminence of' an economic benefit oHfiered by an employerin these circumstances is not the test of its lawfulness, butrather. whether under the relevant circumstances, it can befound that the reference to such benefits is reasonably cal-culated to discourage employees from joining or supportinga labor organization. As it is found from the facts hereinthat Respondent's otffer of' contingent future pay raises andthe possible institution of profit-sharing or pension planswas calculated to discourage continued adherence to theUnion. I conclude that the references to these possiblebenefits by Kronick were in violation of Section 8(a)(I) ofthe Act. In addition. as a form of individual bargaining inderogation of' Respondent's duty to negotiate such matterswith the Union. these statements also were in violation ofSection 8(a)(5) and (I) or the Act.In summary, it is concluded from the credited evidencethat Respondent violated Section 8(a)( 1 ) of the Act by thefollowing conduct:1. Kronick's statement to employees during the staffmeeting on August 9 and 10 and during the individual in-terviews of August 10 that. if' the Union came in. availablework in the plant would be reduced, as a heating unit previ-ously made by unit employees would be contracted out andthat in-plant production ot' the item would be discontinued,s' N i. R.B .Gvrsel Packing Co., Inc. 395 .S. 575, 618 (1969)." See Treadin' Inn, 217 NLRB 51 52 1975)1 mi-ent's Steal Hou. e,Inc,216 NL.RB 647. 649 (1975).588 ('AP I1()1 I :M1P ()I ('ORP'()ORAIION2. T'he plOrlmlse and eltectuation of the retlroactle 2-cent across-the-boatrd pas raise nlade on August 9 a nd I() 3. Kronick's threat to emplosees on August 9 and 10 toclose the plant doors if' the U nion camre.4. Kronick's action on August 9 in compelling the em-ployees to vote among themselves whether the) wanted toaccept the 25-cent pait raise then offered or to continuesupport for the Union.5. Kronick's representations to employees, during the in-terviews of August 10. that Respondent would afford addi-lional raises to certain employees contingent upon theforthcoming recommendations of' a labor consultant andthe possible establishment in the future of profit-sharing orpension plans for employees.6. Kronick's threat to close the plant if' the employeesselected a union to represent them.7. Kronick's statment to employees that, it' the nioncame in. layolfs would occur because of anticipated re-duced flexibility in in the making of assignments.8. Kronick's threat on August 10 to discharge emploeesift' they did not, in writing, repudiate their union authoriza-tions.9. Inducing employees, in the locus of' authority b?promises of benefits and threats of' reprisals to sign rescis-sion of the Union's authority to represent them.'"3. The discharge of Albert Elvis ( Fred) AdkinsThe General ounsel contends that Adkins was termi-nated on August 12 because of his union and/ or other pro-tected concerted activities. Respondent. in turn, asserts thatAdkins was discharged consistent with Respondent's poli-cies because of his admittedly poor record of attendanceand punctuality. for which he had been repeatedly cau-tioned. Respondent. asserting that Adkins knew on August12 that if' he were late again he would be let go. argues thatthere is no evidence in the record that the ('ompany wasaware of Adkins' union activities but. rather, that Adkinson several occasions had strongly disassociated himselffrom the Union.Under Board precedent, if part of the reason or termi-nating an employee is unlawful, the discharge violates theAct. That the employer has an ample reason for discharg-ing an employee is of no moment. Even if' the discharge isbased on other reasons as well, if the discharge is partl inreprisal for the employee's protected, concerted activities, itis unlawful.i'In the present matter, Adkins was closely associated -withthe employee unrest which manifested itself on August 8.5' N. R..B v. Exchange Parts Company. 375 U.S. 405 i 964).~' No merit is found to Respondent's contention that the General ('ounseland/or the Board is n some way estopped from processing the allegations ofthe complaint relating to Respondent's conduct in soliciting employees' sig-natures on documents repudiating the Union because Respondent had actedon advice received from wit Board agents during several telephone callsmade to the Board's Regional Office. In StAelv-V'an Camp. In' and BoerdoProducir (Co.. d/h/ua SokelvBordo. 130 NLRB 869. 871 (1961). the Boardrejected an analogous estosppel argument. ruling that it is not hound byinformal or mpersonal advice received b parties respondent rom Boardagents. especially when employee rights are violated pursuant to that advice.0 & H Rest. Inc., rading a.r The Backrage Restaurant. 232 NLRB 1082(19771.le ser cl a.s one o' the twio spokesIl an rll the clnplo ecsin dclihering their demands to Kronick,"mnllitained It con-spicuous protile throughout the da., and wIas the ind idulllselected h Kronick to conve Respondent's otler ti the 25-cenit raise to the employees. Adkins also uas the cmploccwho first contacted the [Union anid sigued i utlltn card.\V'hen Kronick's response to the enlploees deImandsproved unsatisfactory, it was Adkins h 11 gas c the cniplo -ees the U'nion's telephone number and \\ho assisted M0lot-tanez in collecting the signed authorizatiol ctards tfiln theother emplosees in tront of the plant.In point oft' time, Adkins' discharge closeI tfillio\ed theU nion's organizational drive. the request or recsognlltioland Respondent's countermeasures, which included the sss-ternatic interviewing of emploxees whio had participatled if the walkout, to discontinue in-plant production of the heat-ing unit, to lax off emploxees and hich also included theusnlawful announcement and granting ot'a gneral p rueand a hint of' other future benefits. Accrcdisl3.tle nullrequested and received recognition oin Auguist .Respon-dent hbegan its unlawfullx conducted cuntercalnplaiign hAugust 9. continued this activitx during the series of indi-vidual emplosee interviews on August 10. \ ithdreu rectg-nition from the nion on August I 1. and tired Adkins onAugust 12.Although Adkins admittedly was weak in his attendanceand punctualit., he Aas considered a skilled elder hs Re-spondent who, in spite of Adkins' fiults. haid gisen hinfrequent pa, increases beyond the custonlar.r and to an e-tent realized onlx bh Respondent's most alued eploe.cs.Although Respondent had terminated other elmploees inthe past because of poor attendance and r punctualit .Respondent. in Adkin's case, perhaps because ot' his weld-nmg skills had shown longstanding tolerance. and hi, short-comings before his participatiot in the exents of the eek ofAugust 8 were clearly not sufficient to interrupt his out-standing pas progressions. he decision to termilimte him.exactlx when the emploees' uniotr and other concerted ac-tivities and the ('ompans's responses thereto were at peaklevels. constituted an abrupt change rom Respondent'sprior approach to Adkins.Although Kronick was not directly intormed of \dkiims'union activities. which Adkins went to some length to denN.Adkins clearly was assxciated in a leadership role in theAugust 8 walkout and, in determining whether Respondenthad knowledge of his union actitiies. the relati',el smallnumber of employees cannot he ignored. Noting the uncon-tradicted estimons of Joyce Adkins that Kronick had toldher that he had terminated her husband hecause he hadinstigated the Union, the corroborating testimony of WalterMoore that he had overheard the conversation described hbAdkins where Perry had told him that he had been dis-charged b Kronick for his union activit, and Respon-dent's other conduct above-described fund to he in iola-tion of the Act, I conclude, under the circumstances herein.hl While Scudder served as cospokesman in deliering thc emplosees' de-mands. it does not appear that Kronick regarded him is suticlentl laggres-sive to have played a leading rle in what was happening Kronick testiledthat, when Scudder Initially brought the lihst of emplosec demands hs him-sell, Kronlck suggested that he return with anolher emplo ee behtore engg-ing in discussions. as he considered Scudder Ito he nsufiicientls Itrceful589 l)l(ISIONS (F: NA IONAI LABOR REI.AIIONS BOARI)that it is appropriate to infer under I,1'icec Plow I elding('o., I .. that Respondent before discharging him, hadknowledge of Adkins' union activities.Therefore, it is concluded that Adkins was terminated forhis union activities in iolation of Section 8(a)(3) and (I) of'the Act."IV. il 1 I( I ( )1 I AIR I AllOR PRA( 11( IS ItPON( O()MMIR(t IThe activities of Respondent set forth in section I11Iabove. occurring in connection with its operations de-scribed in section I. above, have a close, intimate, and sub-stantial relationship to trade. traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.(()N(I tSI()NS ()I IL.AWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof' Section 2(5) of the Act.3. The following employees constitute a unit appropriatefor the purpose of collecting bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time production,maintenance, shipping and receiving employees em-ployed by the Respondent at its Mt. Vernon. NewYork. plant. but excluding all office clerical employees.professional employees. draftsmen, guards and all su-pervisors as defined in Section 2(I I) of the Act, and allother employees.644. Since August 8. 1977. and at all times thereafter todate, the Union was, and is now, the exclusive representa-tive of the employees within the meaning of' Section 9(a) ofthe Act.5. By coercively interrogating employees concerningtheir union activities and sympathies: by threatening that ifthe Union came in available work in the plant would bereduced, employees would be laid off and/or discharged,and the plant would be closed; by announcing and grantingretroactive pay increases, and by referring to potential andcontingent future economic benefits to induce employees toabandon their support for the Union: by compelling em-ployees to vote as to whether they wish to accept a pay raiseor continue their support for a union, and by coercivelysoliciting employees to sign revocations of' the Union's au-thority to represent them, Respondent has violated Section8(a)( I) of the Act.6. By withdrawing recognition from the Union on Au-gust I 1, 1977, and, since that date, refusing to bargain with6. 123 NLRB 616 (1959).b, Although. as noted. Adkins did testit at the state unemployment com-pensation hearing that he did not go to the Utnion until after his discharge,this testimony was more of a negative reflection on Adkins' general credibil-ity than upon what he actually did, as his union authorization card is datedAugust 5, while he was still employed by the Respondent, and the circum-stances under which he signed his card that day were corroborated by Kran-itz.1 The unit appears above as clarified by the findings herein.the Union as the exclusive representative of' the employeesin the above-described appropriate unit: by unilaterally an-nouncing and granting pay increases to employees: and byreferring to potential and contingent future economic bene-tits to induce employees to abandon their support for theiUnion, Respondent has violated Section 8(a)15) and (I) ofthe Act.7. By discharging and refusing to reinstate Albert Elvis(Fred) Adkins on August 12. 1977. Respondent violatedSection 8(a)(3) and (I) of the Act.8. Respondent has not engaged in unfair labor practicesnot specifically found herein.9. he unfair labor practices enumerated above are un-fair labor practices affecting commerce within the meaningof'Section 2(6) and (7) of the Act.Till RIMI DYAs Respondent has been found to have engaged in cer-tain unfair labor practices. I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged Albert Elvis (Fred) Adkins, I shall recommend thatRespondent be required to offer him immediate reinstate-ment to his former position of employment or, it that posi-tion no longer exists, to a substantially equivalent positionwithout prejudice to his seniority or other rights and privi-leges. and to make him whole for any loss of earnings hemay have suffered as a result of the discrimination againsthim. The backpay provided herein shall be computed. withinterest, in the manner prescribed in 1 W,' Woolworth (,lm-it!l.'sand F/lorida Stccl ( orpolralion." Hlaving found that Respondent has been obligated sinceAugust X. 1977, to bargain with the Union, I shall recom-mend that it be required to recognize and, upon request.bargain with the Union.Respondent's unlawful activities make appropriate an or-der requiring Respondent to cease and desist from in anymanner infringing upon the statutory rights of employees.?Upon the foregoing findings of tact, conclusions of law.and the entire record. and pursuant to Section 10(c) of theAct. I herebh issue the following recommended:ORDF R6,The Respondent. Capitol Temptrol Corporation, Mt.Vernon. New York. its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Coercively interrogating employees concerning theirmembership in and activities on behalf of Local 531. Inter-bs 90 NLRB 289 (1950).231 NLRB 651 (1977). See, generally, u Plumbing & Heating (o. 138Nl.RB 716 (1962).7 .l. R B. v. Enilttle Mg. o.. 120 .2d 532 (4th c(ir. 1941 .b8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec 102.48ot the Rules and Regulations. be adopted by the Board and become itsfindings. conclusions, and Order, and all objections thereto shall be deemedwaiv ed for all purposes. C(APITOt. TEMPIROI. CORPORA IIONnational Brotherhood of leamsters, Chauffeurs, Ware-housemen and Helpers of America or an' other labor or-ganization.(b) Threatening employees with discharge or lavoffs,threatening that work previously performed in the plantwould be contracted out or discontinued and threateningthat the plant would he closed because of' the employees'union activities.(c) Announcing and granting pay increases and referringto other possible future economic benefits, including addi-tional pay raises and the institution for employees of profit-sharing or pension plans to induce them to revoke theirsupport for the Union; and compelling employees to voteor otherwise choose between accepting a pay raise or sup-porting the Union.(d) Coercively soliciting employees to sign written revo-cations of the Union's authority to represent them as theirexclusive bargaining representative in order to avoid Re-spondent's obligation to continue to recognize and bargainwith the Union.(e) Bypassing the above-named Union as their emplo,-ees exclusive collective-bargaining representative by negoti-ating directly with employees as to rates of pay and possiblefuture economic benefits.(f) Refusing to bargain collectively. upon request, withLocal 531, International Brotherhood of Teamsters. ('hauf-feurs Warehousemen and Helpers of America. as the exclu-sive bargaining representative of all its employees in theappropriate unit described below with respect to wages,hours of employment. and other terms and conditions ofemployment. The appropriate unit is:All full-time and regular part-time production,maintenance shipping and receiving emploees em-ployed by the Respondent at its Mt. Vernion, NewYork, plant. but excluding all office clerical employees.professional employees. draftsmen, guards and super-visors, as defined in the Act, and all other employees.(g) Discharging employees because of their activities onbehalf of and sympathies for the above-named Union.(h) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. I'ake the f'ollowing atffiriatixe action to effectuate thepolicies of' the Act:(a) Oflter Albert iFlvis (red) Adkins immedi ite and hillreinstatement to his former job or. if that job no longerexists, to a substantially equivalent position. without preju-dice to his seniority or other rights and privileges alld makehim whole. with interest. for any, loss of earnings hlie mayhave suffered as the result of the discriminatio against hiniin the manner set forth in the section of this )ecision enti-tied "The Reneds."(b) Recognize and, upon request, hargtai n ith theabove-nalmed labor organiza;tion as the exclusi,e represent-ative of all employees in the afioresaid appropriate unit wA ithrespect to rates of pay. wages. hours, and other terms andconditions of employment and, it' an understanding isreached, embody such understanding in a signed agree-ment.(c) Presere and. upon request, make available to theBoard or its agents. lfr examination and copying all pay-roll records, social security pas ment records. timecards.personnel records andl reports. and all other records rel-evant and necessary to a determination of backpay.(d) Post at its Mt. Vernon New York. place oft' businesscopies of the attached noticed marked "ppendix. "'Cop-ies ot said notice, on torms provided by the Regional I)irec-tor for Region 2. atter being duly signed by Respondent'sauthorized representative. shall be posted by Respondentimmediately upon receipt thereoft: and be miailltailled bh ittbr 60 consecutit e da,s thereafter. in conspicutous placesincludilg all places where notices to employ ees ;ie customl-arils posted. Reasonable steps shall be taken by Respon-dent to insuLe lthl, said notices are not altered. dcftted, orcovered b anlly oliher material.(e) Notil, the Regional I)irector fOr Region 2, in writing.within 20) daxs ronl the date of this ()rder. what stcls havebeen taken to comply herewith.b0 In the eent that (lhl Order is enlorced h .1 Judgmenil ot a t nitedSiates (ourtl 1 Apc.leal, the A ord in the notice reading "Po,led bh Order ofthe Naonll t Iabor RKlll ns HBoard" shall read "Posled Pursuant I, a Judg-menl of Ihe niilcd S.ate (lrti of \ppealr Enforcing an Order of the Na-hional abor Relation Board"591